 Case 4:16-cv-00309-ALM Document 11 Filed 11/14/18 Page 1 of 4 PageID #: 97




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

                                                 §
                                                 §
                                                 §
TONYA ERIN STEVENS,                              §
                                                 §
               Plaintiff,                        § CAUSE NO. 4:16-cv-00309
                                                 §
       vs.
                                                 §
                                                 §
CONN’S, INC. and                                 §
CONN APPLIANCES, INC. and                        §
CONN CREDIT CORPORATION                          §

               Defendants.


 PLAINTIFF’S MOTION TO CONFIRM ARBITRATION AWARD AND FOR ENTRY
    OF FINAL JUDGMENT AND INCORPORATED MEMORANDUM OF LAW


       The Plaintiff, Tonya Stevens, respectfully moves this Honorable Court pursuant to Title 9,

section 9 of the United States Code (the Federal Arbitration Act or “FAA”), and its inherent power,

for an order confirming the arbitrator’s award, rendered on October 5, 2018 in favor of Ms. Stevens

and against Defendant Conn Appliances, Inc., in the amount of $184,700.00, plus attorney’s fees

and costs of $28,895.26, plus interest at the rate of $25.30 per day from January 22, 2018 to the

date preceding the date of the final award, plus post-judgment interest on the sum total of the final

award at the statutory rate of 5% (A true and correct copy of the Award is attached hereto as

Exhibit A). Section 9 of the FAA provides that, upon application of any party to the arbitration,

the court must confirm the arbitrator’s award unless it is "vacated, modified, or corrected in
 Case 4:16-cv-00309-ALM Document 11 Filed 11/14/18 Page 2 of 4 PageID #: 98



accordance with sections 10 and 11 of the statute.” See also Frazier v. CitiFinancial Corp., LLC,

604 F.3d 1313, 1321 (11th Cir. 2010).

                                        INTRODUCTION

       The Plaintiff, Tonya Stevens, sued Conn Appliances, Inc. in this Court for the Defendant’s

egregious violations of the Texas Debt Collection Act, Tex. Fin. Code § 392, for placing over

1,800 illegal and harassing robocalls to her cellular telephone. The Defendant’s own recordings of

the phone conversations revealed that Ms. Stevens begged the Defendant to stop calling her

because she was sitting vigil at her Grandmother’s death bed. Despite this and subsequent pleas

by Ms. Stevens for the Defendant to have the decency to allow her to grieve for the loss of her

loved one, Conn’s called her over 1,800 times. Even after Ms. Stevens told Conn’s “[Y]ou’ll get

your payment as soon as I bury my grandmother, quit calling me,” the calls continued. Ms. Stevens

went so far as to warn the Defendant and said “Okay, listen, listen. I'm going to tell you one more

time. If you guys call me one more time, I'm going to sue for harassment. You guys have been

calling eight to 11 times a day. And it's annoying. I hope this is being recorded to let you know my

intent. You have a good day.” Despite this warning, Conn’s called her another 1,000 times. As

any reasonable person would expect, the relentless harassment caused Ms. Stevens to suffer

emotional distress.

       The Complaint was filed in this Court on May 10, 2016 and the Defendant sought to compel

arbitration and this case was referred to arbitration based upon the stipulation of the parties (Doc.

7). Both sides submitted summary judgment motions before a very well-known and respected

attorney and arbitrator Michael Lowenberg (Mr. Lowenberg’s Appointment and Oath are attached

hereto as Exhibit B). On October 5, 2018, Mr. Lowenberg entered an award in favor of Ms.

Stevens for $184,700.00, attorney’s fees and costs of $28,895.26, interest at the rate of $25.30 per
 Case 4:16-cv-00309-ALM Document 11 Filed 11/14/18 Page 3 of 4 PageID #: 99



day from January 22, 2018 to the date preceding the date of the final award, plus post-judgment

interest on the sum total of the final award at the statutory rate of 5% against Conn Appliances,

Inc. and in favor of Ms. Stevens. This Award has not been vacated, modified, or corrected in

accordance with either section 10 or section 11 of the FAA. Accordingly, the FAA requires that

the Award be confirmed by the Court.

       WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an order

confirming the Award, entering final judgment in favor of Plaintiff in the amount of $184,700.00,

attorney’s fees and costs of $28,895.26, interest at the rate of $25.30 per day from January 22,

2018 to the date preceding the date of the final award, plus post-judgment interest on the sum total

of the final award at the statutory rate of 5%, for which the Court should let execution issue, grant

Plaintiff reasonable attorney fees and cost and grant such other relief as is just and appropriate.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed via the

Court’s CM/ECF system on November 14, 2018, which will serve an electronic copy on all parties

of record.


                                              Respectfully submitted,

                                              /s/ Daniel J. Ciment
                                              Daniel J. Ciment
                                              Texas Bar No. 24042581
                                              24275 Katy Freeway, Suite 400
                                              Katy, TX 77494
                                              833-663-3289 – Phone/Fax
                                              Daniel@CimentLawFirm.com
                                              Geoffrey E. Parmer, Esq.
                                              Florida Bar No. 0989258
                                              William Peerce Howard, Esq.
                                              Florida Bar No. 0103330
Case 4:16-cv-00309-ALM Document 11 Filed 11/14/18 Page 4 of 4 PageID #: 100



                                  THE CONSUMER PROTECTION FIRM.
                                  4030 Henderson Blvd.
                                  Tampa, FL 33629
                                  Telephone: (813) 500-1500
                                  Facsimile: (813) 435-2369
                                  Geoff@TheConsumerProtectionFirm.com
                                  Billy@TheConsumerProtectionFirm.com
                                  Attorneys for Plaintiff
